Citation Nr: 1104698	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to an initial compensable rating for left knee 
patellofemoral syndrome prior to December 17, 2008, and an 
initial rating higher than 10 percent from December 17, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from October 1989 to 
March 1990 and active service from December 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in October 2005, 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that denied the service connection claims on 
appeal.  In a rating decision in February 2009, the RO granted a 
10 percent rating for patellofemoral syndrome of the left knee, 
effective December 17, 2008.

In August 2009, the Board remanded the Veteran's claims to the RO 
via the Appeals Management Center (AMC) in Washington, DC for 
further development prior to final appellate review.  The case 
has since been returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  The Veteran's tinnitus is not causally or etiologically 
related to his service, including to his in-service exposure to 
noise.  

2.  The Veteran's allergic rhinitis causally or etiologically 
related to his service.

3.  During the entire period on appeal, the Veteran's left knee 
has manifested painful motion, but did not manifest a range of 
motion of flexion limited to 45 degrees or less, or extension 
limited to 10 degrees or more; nor has it been manifested by 
ankylosis, recurrent subluxation or lateral instability, 
dislocated or surgical removal of cartilage, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 3.304(2010).

2.  Allergic rhinitis was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 3.304(2010).

3.  Prior to December 17, 2008, the criteria for a higher, 10 
percent initial rating have been met for left knee patellofemoral 
syndrome.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5299-5014 (2010).

4.  Since December 17, 2008, the criteria for an initial rating 
higher than 10 percent have not been met for left knee 
patellofemoral syndrome.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5299-5014 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in May 2005, March 
2006, May 2008 and October 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
Veteran's service treatment records (STRs) are largely 
unavailable.  A September 2010 Memorandum indicates VA has 
determined that the Veteran's outstanding STRs -particularly 
relating to his Reserve duty, are unavailable.  In October 2009, 
VA, in an attempt to obtain these records, sent a letter to the 
Veteran requesting his reserve unit information, sent a letter to 
the Army Reserves in Seagoville, Texas and Ft. Leonard Wood, 
Missouri, and requested a Defense Personnel Records Imaging 
System (DPRIS) search.  The Veteran provided a response he was 
assigned to Company C 980th Engineering Battalion and was placed 
on temporary disability retirement in February 2008.  The DPRIS 
response indicated there were no records for the Veteran.  In 
November 2009, the Army Reserves in Seagoville responded that 
they had no records for the Veteran.  In December 2009, VA made a 
second request to the Army Reserves in Ft. Leonard Wood and sent 
an email to Records Management Center (RMC).  The RMC responded 
that they did not have any STRs for the Veteran.  In January 
2010, VA requested information from the US Army Reserve Command 
in Ft. McPherson, Georgia and in February 2010, the letter was 
returned.  In February 2010, VA made a request by email to the US 
Army Reserve Command and received a response indicating the 
Veteran was located on the temporary disability retired list, so 
the request was forwarded to the US Army Human Resource Command 
(HRC) in St. Louis, Missouri.  In March and May 2010, VA sent 
follow-up emails to the HRC.  In June and August 2010, VA made 
calls to the HRC and was ultimately informed signed consent was 
needed to release the records.  In August 2010, VA sent a letter 
to the Veteran requesting this release.  As of September 2009 -
over a month later, there was no response from the Veteran 
regarding the release.  Given these unsuccessful attempts by VA 
to obtain the Veteran's complete STRs, the Board finds that 
additional attempts to obtain these records would be futile.  38 
C.F.R. § 3.159(c)(2) and (c)(3).

The RO and/or AMC obtained private medical records, and VA 
evaluation and treatment records - including the reports of his 
VA Compensation and Pension Examinations (C&P Exams) assessing 
nature and etiology and severity of his claimed conditions.  His 
most recent VA C&P Exam with respect to his patellofemoral 
syndrome was in December 2008  and the report of this most recent 
examination, along with those from years past also of record, 
provide the information needed to determine whether the current 
ratings are appropriate.  38 C.F.R. §§ 3.327, 4.2.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The Board is also satisfied there 
was substantial compliance with the August 2009 remand directives 
-particularly as they concerned VA's duty to assist the Veteran 
in locating and obtaining his STRs.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Lastly, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Service Connection Claims

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in- 
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements. 
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there can be no valid claim).  Here, the 
report of the June 2007 VA C&P Exam confirms the Veteran has the 
required current diagnosis of tinnitus.  Tinnitus is "a noise in 
the ear, such as ringing, buzzing, roaring, or clicking." 
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  
So even absent this VA examiner's diagnosis, the Veteran, even as 
a layman, is competent to proclaim that he experiences tinnitus, 
especially since this condition - by its very nature, is 
inherently subjective and, therefore, capable of lay observation.  
So the determinative issue is whether his tinnitus is 
attributable to his military service, in particular to excessive 
noise exposure (acoustic trauma) as he asserts.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."). See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was exposed to 
excessively loud noise related to a combination of gun fire, 
rocket propelled grenades, roadside bombs, and other types of 
explosions while service in Iraq -including during combat.  See 
his June 2007 VA C&P Exam report.

Although the Veteran's service personnel records are largely 
missing, there are sufficient records to confirm his service in 
Iraq during the Persian Gulf War.  So the Board finds his 
assertions regarding his in-service exposure to excessive noise 
are consistent with the terms of his service and sufficiently 
verified by the record.

The report of the Veteran's June 2007 VA C&P Exam provides that 
it is less likely than not that his tinnitus was associated with 
his military service.  In coming to this conclusion, the examiner 
noted the Veteran's in-service exposure to excessive noise and 
explained that noise exposure and hearing loss are only to 
possible causes of tinnitus -other causes include hypertension, 
medications, ear wax, ear infections, caffeine, nicotine, and 
circulatory problems.  The examiner also noted the Veteran 
reported bilateral intermittent tinnitus, occurring once per 
week, lasting between 10 minutes and 2-3 hours, characterized as 
a high pitch ringing and although the Veteran indicated on his 
March 2005 Post-Deployment Questionnaire that he had "ringing in 
the ears" "during" his Iraq deployment, he did not indicate 
that it was present "now."  The examiner further noted the 
Veteran's report of tinnitus was different during this 
examination from that reported during his September 2005 VA C&P 
Exam and appeared to be decreasing.  

The June 2007 VA C&P Exam report also indicates the examiner 
reviewed the Veteran's claims file, as is evident from the 
examiner making note of the medical and other evidence of record 
regarding the Veteran's tinnitus.  So the examiner's opinion is 
well-reasoned and based on an objective clinical evaluation of 
the Veteran and his specific circumstances.  Hence, it has the 
proper factual foundation and predicate and, thus, is entitled to 
a lot of probative weight. Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

The Board is sympathetic to the Veteran's claim.  However, in the 
absence of competent medical evidence in support of his claim, 
the Board must find that the probative, i.e., competent and 
credible, medical and other evidence of record does not establish 
his tinnitus is related to his military service -including to his 
in-service exposure to excessive noise (acoustic trauma).  For 
these reasons and bases, the preponderance of the evidence is 
against his claim for service connection for tinnitus - in turn 
meaning there is no reasonable doubt to resolve in his favor and 
his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Allergic Rhinitis

The report of the Veteran's June 2007 VA C&P Exam provides a 
diagnosis of allergic rhinitis with symptoms of stuffy nose, dry 
mouth, and watery eyes; so the matter turns on whether this 
currently diagnosed disability was incurred in or aggravated by 
his military service.  See again Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Concerning the purported relationship between his allergic 
rhinitis and his military service, the Veteran claims he 
developed allergic rhinitis while on active duty -specifically, 
in March 2004.  See his June 2007 VA C&P Exam report.  

And even as a layman, the Veteran is competent to proclaim having 
had symptoms of stuffy nose, dry mouth, and watery eyes, both 
during service and during the years since.  See Davidson v. 
Shinkseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1331 (Fed. Cir. 2007).  However, his lay 
testimony concerning this must also be credible to ultimately 
have probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence).  See also Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (indicating competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the ultimate probative value of the evidence).

As mentioned, the Veteran's STRs are largely unavailable.  While 
indeed unfortunate, this does not obviate the need for the 
Veteran to still have medical nexus evidence supporting his claim 
by suggesting a correlation between his currently claimed 
condition and his military service.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  In other words, missing STRs do not lower the threshold 
for an allowance of a claim.  There is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  And, in 
this particular instance, the Board finds that there is -
especially resolving the benefit of all reasonable doubt in the 
Veteran's favor.

The report of the Veteran's December 2003 Pre-Deployment Health 
Assessment is silent for any symptoms or diagnoses as might be 
relevant to his currently diagnosed allergic rhinitis.  However, 
his February Post-Deployment Health Assessment -conducted 
approximately one month prior to his March 2005 discharge, 
indicates he reported having developed and still having a runny 
nose and redness of eyes with tearing -symptoms relevant to his 
current diagnosis of allergic rhinitis.  His March 2005 Post-
Deployment Health Assessment -dated just a few days prior to his 
discharge, indicates he reported still having these relevant 
symptoms.  These reports indicate they were reviewed by a health 
care provider and include a health care provider's assessment.  
Therefore, they are competent medical evidence of the Veteran's 
in-service complaints of relevant symptoms.  

The Veteran's September 2005 VA C&P Exam report indicates he 
reported having sinusitis-like symptoms in Iraq with excessive 
drainage from his nose and sneezing and recurring upper 
respiratory infections for which he was taking Benadryl and 
Flonase without any antibiotics.  The examiner provided a 
diagnosis of allergic rhinitis with moderate symptoms and minimal 
disability, with no treatment, and indicated this disability was 
related to the Veteran's military service.  

The September 2005 VA C&P Exam report indicates the examiner 
reviewed the Veteran's claims file for pertinent medical history.  
So the opinion is well-reasoned and based on an objective 
clinical evaluation of the Veteran and his specific 
circumstances.  Hence, it has the proper factual foundation and 
predicate and, thus, is entitled to a lot of probative weight.  
See again Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 177, 180 (1993).  

The Board acknowledges the Veteran reported having a history of 
sinusitis and hay fever or allergic rhinitis prior to the period 
of service at issue -December 2003 to March 2005.  His available 
STRs show he indicated a history of sinusitis and/or hay fever or 
allergic rhinitis on his February 1993 and September 2000 
periodic exams.  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that the 
disease or injury existed before acceptance and enrollment and 
was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  But 
according to 38 C.F.R. § 3.304(b)(1), a history alone does not 
constitute a notation for purposes of the presumption.  It will 
be considered with other clinical observations made at the time 
of the examination.  Furthermore, the Court has held on multiple 
occasions that lay statements by a Veteran concerning a pre-
existing condition, alone, are insufficient to rebut the 
presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay witness 
does not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is recorded 
by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may not 
have diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. Brown, 
8 Vet. App. 406 (1995) (the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a medical 
professional).

Here, the presumption of soundness when entering service 
initially attaches.  The February 1993 exam report indicates the 
examining physician determined upon examination there was no 
problem at the time and while the September 2000 examining 
physician noted the Veteran's reported history, there was no 
indication of any current condition.  So there was no competent 
medical evidence indicating there were relevant sequelae (i.e., 
residuals of any pre-existing disease) prior to the Veteran's 
December 2003 to March 2005 period of service during which he 
claims his currently diagnosed condition began.

Moreover, the Board finds the Veteran's assertions of record 
regarding the onset of his allergic rhinitis symptoms to be 
credible and, therefore, highly probative with respect to the 
onset of this disability.  See again Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Therefore, the Board finds the probative medical and other 
evidence of record establishes the Veteran's allergic rhinitis is 
related to his military service.  So he is entitled to service 
connection for this condition -especially resolving all 
reasonable doubt concerning this in his favor.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Evaluation of Left Knee Patellofemoral Syndrome 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable 
doubt as to the degree of disability will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). In other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities of the knee are rated under Diagnostic Codes 5256 
through 5263.  DC 5256 addresses ankylosis of the knee.  
Diagnostic Code 5257 addresses recurrent subluxation or lateral 
instability.  Diagnostic Code 5258 addresses dislocated cartilage 
in the knee manifested by frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 addresses the 
surgical removal of cartilage.  Diagnostic Codes 5260 and 5261 
address limitation of motion in the leg.  Diagnostic Code 5262 
addresses impairment of the tibia and fibula.  And Diagnostic 
Code 5263 addresses genu recurvatum.  38 C.F.R. § 4.71a.

The Veteran's patellofemoral syndrome (left knee disability) is 
evaluated under Diagnostic Codes 5299-5014.  When a particular 
disability is not listed among the diagnostic codes, a code 
ending in "99" is used; the first two numbers are selected from 
the portion of the schedule most approximating a Veteran's 
symptoms.  38 C.F.R. § 4.27.  As patellofemoral syndrome is not 
assigned a specific diagnostic code, DC 5299 is applied to allow 
for rating the unlisted condition as a knee disability.  The 
hyphenated diagnostic code is then used to identify the specific 
basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this 
case, Diagnostic Code 5299 refers to general knee injury ratings 
while the more specific Diagnostic Code 5014 refers to 
osteomalacia.  Diagnostic Code 5014 does not itself provide 
disability ratings.  Rather, it directs VA to consult Diagnostic 
Code 5003 for an appropriate rating.

Under Diagnostic Code 5003, disabilities are to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joints involved.  When there is some 
limitation of motion, but which is noncompensable under a 
limitation-of-motion code, a 10 percent rating may be assigned 
with involvement of a major joint. 38 C.F.R. § 4.71a.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

Under the criterion for limitation of flexion for the leg, a 
noncompensable evaluation is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, a 
30 percent rating applies where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of extension 
of the leg to 5 degrees.  When extension is limited to 10 
degrees, a 10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited to 20 
degrees.  A 40 percent rating is appropriate where extension is 
limited to 30 degrees.  A 50 percent rating is assigned for 
limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension of the same knee.  Specifically, where a Veteran has 
both a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
However, a separate rating must be based on additional 
compensable disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 
Fed. Reg. 59990.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of motion 
measurements should also be considered.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The Veteran currently has a staged rating with respect to his 
patellofemoral syndrome.  It is rated as noncompensable from 
March 17, 2005 to December 17, 2008 and at 10 percent disabling 
from December 17, 2008.  He wants higher ratings for both of 
these periods.  

Generally, the Veteran's VA treatment records prior to his first 
VA C&P Exam tend to document his complaints of left knee pain.  
However, a July 2005 radiology report indicates there were no 
fractures or dislocations and that the joint spaces were 
maintained, in spite of the Veteran's complaints of pain.  The 
July and August 2005 VA treatment notes indicate that upon 
examination, there was full range of motion in the left knee, no 
crepitus, and a negative anterior drawer test.

The report of the Veteran's September 2005 VA C&P Exam indicates 
he reported intermittent pain in his left knee, mostly on the 
medial aspect, with occasional swelling.  It gave way two times a 
week.  For relief, he had been wearing a brace and using 
Biofreeze.  It was aggravated by standing 30 minutes, walking a 
half mile, lifting 50 pounds, or driving for 3 hours or going up 
and down stairs.  Upon examination, the range of motion was 0 to 
130 degrees with some medial tenderness.  There was no fluid.  
There was slight crepitus with flexion and no laxity.  The 
examiner noted the symptoms were limited to left knee pain; there 
was no painful motion, no additional limitation following 
repetitive use, no additional limitation during flare-ups, and no 
instability; and the July 2005 x-rays were normal. 

The September 26, 2005 radiology report notes minimal 
degenerative or posttraumatic changes in the patella and minimal 
amount of fluid in the joint space.

A May 12, 2006 VA consultation note indicates the Veteran 
reported constant left knee pain, rating 6 to 7 out of 10, with 
an aching sensation, occasional popping primarily located on the 
medial/posterior aspect, and occasional radiation of pain into 
the gastroc.  His condition worsened going up and down stairs.  
He used Biofreeze and a knee brace for relief.  Upon examination, 
his gait was normal.  There was decreased range of motion in his 
left knee in all ranges due to medial knee pain and a positive 
McMurray's test.  There was no joint deformity or subluxation.  A 
May 18, 2006 follow up exam report essentially notes the same 
history and similar symptoms.

The report of the Veteran's August 15, 2006 VA C&P Exam indicates 
the prior x-rays of the Veteran's knee were normal.  The MRI 
showed minimal degenerative changes of the patella, but was 
otherwise normal.  The Veteran reported having daily left knee 
pains that were not constant, "come and go," and were sharp.  
There was occasional swelling and pains averaging 7 to 9 out of 
10.  The pains were aggravated by increased walking, standing, or 
doing physical training.  He was using 400 mg of Lodine twice a 
day and Biofreeze.  He wore a left knee brace daily and his 
symptoms interfered with his daily activities with increased 
walking and standing.  There was no additional limitation with 
flare-ups or repetitive use.  Upon examination, the left knee was 
normal compared to the right knee.  There were no deformities.  
There was no swelling.  It was slightly tender medially.  The 
Veteran had a normal gait.  The left knee flexion was 0 to 130 
degrees without pain and extension was 0 degrees (or full 
extension) without pain.  There were stable medial and lateral 
collateral ligaments; anterior and postural cruciate ligaments; 
and medial and lateral menisci.  The McMurray's and Lachman's 
tests were negative.  There was no laxity or instability.  The 
active range of motion did not produce any weakness, fatigue or 
incoordination.  He had a normal gait.

The report of the Veteran's December 17, 2008 VA C&P Exam 
indicates he reported having pain in his knee occurring 3 or 4 
times per week, lasting from a few minutes to a few hours, with 
swelling 2 to 3 times per month.  He was able to drive and 
perform the normal activities of daily living.  He was not using 
any assistive devices and was not having any flare-ups, 
incoordination, fatigue, weakness, or lack of endurance.  Upon 
examination, there was medial joint line tenderness and 
tenderness along the medial aspect of the patella.  There was 
suprapatellar effusion.  The patella tracked normally.  His left 
knee flexion was 0 to 110 degrees and extension was 0 degrees, 
without pain.  His flexion was somewhat limited by the size of 
his thigh.  He had subpatellar clicking on extension and flexion.  
The cruciate and collaterals appeared intact.  There Lachman's 
and McMurray's tests were negative.  With repetitive motion 
repeated 3 times, there was no change in range of motion, 
coordination, fatigue, weakness, endurance, or pain level.

During the entire period on appeal, the Veteran's patellofemoral 
syndrome did not manifest a range of motion of flexion limited to 
45 degrees or less, or extension limited to 10 degrees or more.  
Furthermore, it has not been manifested by ankylosis, recurrent 
subluxation or lateral instability, dislocated or surgical 
removal of cartilage, or genu recurvatum.  However, in 
consideration of his pain and resolving the benefit of all 
reasonable doubt in his favor, the Board finds he is entitled to 
a 10 percent rating from the effective date of service connection 
-and no more.  See 38 C.F.R. §§ 4.40, 4.45, and 4.71a; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Lastly, there is no reason to refer this case to the Compensation 
and Pension Service for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b). See also Thun v. Peake, 22 
Vet. App. 111 (2008).  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  Indeed, in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  

Here, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular rating assigned, suggesting the 
Veteran is not adequately compensated by the regular rating 
schedule.  Furthermore, all of the evaluation and treatment for 
his disability has been on an outpatient basis, not as an 
inpatient.  So the Board does not have to refer this case for 
extra-schedular consideration.  VAOPGCPREC 6-96.  See also 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Service connection for tinnitus is denied.

Service connection for allergic rhinitis is granted.

Prior to December 17, 2008, a 10 percent initial rating for 
patellofemoral syndrome is granted, subject to the laws and 
regulations governing the payment of VA compensation.

Since December 17, 2008, an initial rating higher than 10 percent 
for patellofemoral syndrome is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


